      Case 2:20-cv-00374-SMJ      ECF No. 48   filed 04/15/21        PageID.754 Page 1 of 11



 1
     CASEY M. BRUNER, WSBA #50168                            HONORABLE SALVADOR
 2   WITHERSPOON ∙ KELLEY                                    MENDOZA, JR.
     422 W. Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
 4
     Phone: (509) 624-5265
     Fax: (509) 458-2728
 5   cmb@witherspoonkelley.com
 6
     Attorney for Plaintiff
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF WASHINGTON
11
     JEREMY OLSEN,                              No. 2:20-cv-00374-SMJ
12

13
                         Plaintiff,             PLAINTIFF'S REPLY IN SUPPORT
14
                                                OF MOTION FOR ATTORNEYS’
           v.                                   FEES
15
     XAVIER BECERRA, in his official
16
     capacity as the Secretary of the United
17   States Department of Health and
18
     Human Services,

19                       Defendant.
20

21

22

23

24

25

26

27

28

      PLAINTIFF'S REPLY IN SUPPORT
      OF MOTION FOR ATTORNEYS’
      FEES - 1
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 48    filed 04/15/21        PageID.755 Page 2 of 11



 1
           Mr. Olsen’s motion should be granted.
 2
           The Secretary did not contest any of the facts set forth in Mr. Olsen’s motion.
 3

 4   Further, other than contending his position below and in this case was not frivolous,
 5
     the Secretary did not dispute that all of the elements allowing for an award of fees
 6

 7   under 28 U.S.C. § 2412(b) are present (e.g., that Mr. Olsen was the prevailing party,
 8
     that he is eligible for an EAJA award) or any of the legal bases/cases cited by Mr.
 9

10
     Olsen. Likewise, the Secretary did not dispute the reasonableness of the fees

11   requested, including the market rates charged. Thus, the Court need only decide
12
     whether the Secretary’s position that a CGM is not “primarily and customarily used
13

14   to serve a medical purpose” is “obviously wrong” and/or “groundless” (i.e., whether
15
     that position is “frivolous”). In making that decision, the Court can consider both
16

17
     the activity before the Department and activity in this case and award fees if the
18   conduct before either or both bodies was frivolous/in bad faith.
19
           Mr. Olsen’s motion should be granted.
20

21                                        DISCUSSION
22
           A.     The Secretary’s Position Below and in This Litigation Was
23                Frivolous
24
           The idea that a CGM is not “primarily and customarily used to serve a
25

26
     medical purpose” is obviously wrong. That is why, so far, five district courts (i.e.,
27
     every court to consider the issue) has ruled against the Secretary. The four courts
28

     PLAINTIFF'S REPLY IN SUPPORT
     OF MOTION FOR ATTORNEYS’
     FEES - 1
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ     ECF No. 48     filed 04/15/21        PageID.756 Page 3 of 11



 1
     to reach an attorney’s fees decision awarded fees to the plaintiffs for even having
 2
     to litigate the issue. Along the way, those courts have described the Secretary’s
 3

 4   position using phrases such as “unreasonable”, “arbitrary and capricious”, “no
 5
     evidence supports”, “no reasonable basis”, “no reasonable person would be
 6

 7   satisfied”, “string of losses”, and “not reasonable.” See Whitcomb, Lewis, Bloom,
 8
     and Zieroth (citations omitted). Likewise, this Court characterized the Secretary’s
 9

10
     position as “not reasonable” (Decision at 7) and “unreasonable” (Decision at 9) and

11   this Court noted the “particularly important” medical purpose of Mr. Olsen’s CGM
12
     in protecting his transplanted kidney (Decision at 8). In short, the Secretary’s
13

14   position was/is “obviously wrong” and is frivolous.
15
           The Secretary’s principal justification is his assertion that it was “reasonable”
16

17
     to consider only CGMs that are “accurate enough” as covered durable medical
18   equipment. See, e.g., Opp. at 5. Of course, “accurate enough” is not a qualification
19
     under either the statute (42 U.S.C. § 1395x(n)) or the Secretary’s regulations (42
20

21   C.F.R. § 404.202). Further, “accurate enough” was not the basis for denial of Mr.
22
     Olsen’s claim below. See ECF 2, Exhibit F at 8-9. Instead, the MAC denied Mr.
23

24   Olsen’s claim on the grounds that a CGM is not “primarily and customarily used to
25
     serve a medical purpose” because it is “precautionary”/“not for the primary medical
26
     purpose.” Indeed, that is exactly how this Court described the MAC decision when
27

28

     PLAINTIFF'S REPLY IN SUPPORT
     OF MOTION FOR ATTORNEYS’
     FEES - 2
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00374-SMJ      ECF No. 48    filed 04/15/21        PageID.757 Page 4 of 11



 1
     granting summary judgment in Mr. Olsen’s favor. See Decision [ECF 38] at 8 (“No
 2
     evidence supports the Appeals Council’s conclusion that a CGM is not 'primarily
 3

 4   and customarily used to serve a medical purpose'.”). That position below was
 5
     frivolous as would have been any effort to defend that position in this Court.
 6

 7   Likewise, attempting to switch the basis for denial of Mr. Olsen’s claim in this
 8
     litigation was frivolous. Defending a frivolous position adopted in an illegally
 9

10
     issued policy by switching the basis for denial does not make the Secretary’s

11   position less frivolous.
12
           Moreover, as shown, additional evidence of the Secretary’s bad faith is the
13

14   fact that the Secretary adopted the frivolous position in Mr. Olsen’s case with actual
15
     knowledge of the decisions in the Lewis, Bloom, and Whticomb cases. See ECF 2,
16

17
     Exhibit F at 9.
18         In his moving papers, Mr. Olsen noted three other items that the Court should
19
     take into consideration in making its determination. First, Mr. Olsen noted that, in
20

21   violation of the statute, the Secretary did not produce the administrative record until
22
     ordered by this Court and that the Secretary’s failure in that regard led to yet more
23

24   delay. Mot. at 7. The Secretary did not attempt to justify the failure to comply with
25
     the basic rules of the review statute.
26

27

28

      PLAINTIFF'S REPLY IN SUPPORT
      OF MOTION FOR ATTORNEYS’
      FEES - 3
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
         Case 2:20-cv-00374-SMJ      ECF No. 48    filed 04/15/21        PageID.758 Page 5 of 11



 1
              Second, Mr. Olsen showed that even after this Court’s decision, the Secretary
 2
     has continued to reject CGM claims on the grounds that a CGM is not “primarily
 3

 4   and customarily used to serve a medical purpose.” Mot. at 10 (Exhibit A – MAC
 5
     decision dated February 26, 2021 concerning Linda Smith). Indeed, the Secretary’s
 6

 7   continued rejection of CGM claims on the frivolous grounds combined with the
 8
     Secretary’s efforts to maximize the judicial and party resources means that at least
 9

10
     seven federal judges will consider the Secretary’s frivolous position that a CGM is

11   not “primarily and customarily used to serve a medical purpose.”1 Thus, the
12
     attorney fee awards to date have not had the deterrent effect intended by EAJA.
13

14   Mot. at 2 (purpose of EAJA is “to deter the unreasonable exercise of Government
15
     authority” citing Ardestani v. I.N.S., 502 U.S. 129, 138 (1991)).2 Again, the
16

17
     Secretary did not respond.
18

19

20
     1
21       On April 5, 2021, Mrs. Smith filed suit in Utah seeking to overturn the Secretary’s
22
     denial of her CGM claim. See Smith v. Becerra, Case No. 21-cv-047 (D. Utah).
23
     2
         Indeed, the fact that the Secretary still contends that his position was “reasonable”
24

25   and “substantially justified” in opposition to this fees motion indicates that fee
26
     awards at less than market rates do not deter the Secretary.
27

28

         PLAINTIFF'S REPLY IN SUPPORT
         OF MOTION FOR ATTORNEYS’
         FEES - 4
                                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
         Case 2:20-cv-00374-SMJ    ECF No. 48    filed 04/15/21         PageID.759 Page 6 of 11



 1
             Third, Mr. Olsen noted the Secretary’s objection to venue when sued in the
 2
     Secretary’s home district leading to delay, increased expense, and maximizing the
 3

 4   judicial resources needed to resolve this matter.3 Mot. at 5-6.
 5
             In response, the Secretary offers comments regarding the class action matter,
 6

 7   also pending in the District of Columbia. Opp. at 2-3. Respectfully, it is very
 8
     difficult to follow how the Secretary thinks the presence of the class action in D.C.
 9

10
     justified his objection to litigating in his home district, forcing a sixth federal judge

11   to consider the frivolous position, and imposing delay and increased expense on Mr.
12
     Olsen. As near as Plaintiff can tell, the Secretary intimates that the reason the
13

14   Secretary objected to venue in his home district was because he did not want the
15

16
     3
         By way of background, the Medicare Act has two venue provisions. One
17

18   provision (42 U.S.C. § 1395ff(b)(2)(C)(iii)) provides for venue either where the
19
     beneficiary resides or in the District of Columbia.                Believing this provision
20

21   applicable, both the class action plaintiffs and Mr. Olsen filed suit in the District
22
     of Columbia. See ECF No. 3 at ¶ 3. Another provision (42 U.S.C. § 405(g))
23
     provides for venue where the beneficiary resides. In Olsen (but not the class
24

25   action), the Secretary contended that § 1395ff(b)(2)(C)(iii) only applied to
26
     “expedited appeals” and, on review, Mr. Olsen did not contest that.
27

28

         PLAINTIFF'S REPLY IN SUPPORT
         OF MOTION FOR ATTORNEYS’
         FEES - 5
                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
         Case 2:20-cv-00374-SMJ     ECF No. 48    filed 04/15/21        PageID.760 Page 7 of 11



 1
     same judge to consider Mr. Olsen’s case. Thus, it appears the Secretary contends
 2
     that he intentionally multiplied the proceedings and caused the expenditure of
 3

 4   additional judicial and party resources because he was concerned that a particular
 5
     judge might rule on an issue.4 Rather than justification, that appears to be an
 6

 7   argument supporting the award of fees in this case.
 8
              B.    Response to the Secretary’s Other Comments
 9

10
              The Secretary points to the award of fees under 28 U.S.C. § 2412(d) (i.e.,

11   lack of “substantial justification” fees) in other four cases and contends that his fifth
12
     repetition of the same conduct should not result in the Secretary bearing the full
13

14   cost of his frivolous position. Opp. at 6-7 (“The Secretary’s position here is,
15
     substantively, no more or less frivolous than it was in those earlier cases.”).
16

17

     4
18       To the extent that the Secretary contends that a decision in Mr. Olsen’s case would
19
     somehow advance the merits of the class action, that position is unfounded. By
20

21   the time the class action was filed in December 2018, the Whitcomb, Lewis, and
22
     Bloom courts had already rejected the Secretary’s position. Thus, a fourth decision
23
     would not be expected to have any effect. Conversely, having the same judge and
24

25   counsel address a matter is efficient and conserves resources which are particularly
26
     important in a pro bono matter.
27

28

         PLAINTIFF'S REPLY IN SUPPORT
         OF MOTION FOR ATTORNEYS’
         FEES - 6
                                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
         Case 2:20-cv-00374-SMJ   ECF No. 48    filed 04/15/21        PageID.761 Page 8 of 11



 1
             In Plaintiff’s view, the Secretary’s position has always been frivolous. The
 2
     plaintiffs in those earlier cases hoped that an award of even only a portion of the
 3

 4   attorney’s fees would cause the Secretary to reconsider the misguided position and
 5
     achieve the deterrence effect contemplated by EAJA.5 Each successive suit has
 6

 7   demonstrated that lesser measures will not deter the Secretary. Indeed, as the cases
 8
     have piled up, the Secretary has become increasingly explicit in his defiance of the
 9

10
     courts’ rulings on the issue and, as demonstrated in the MAC’s decision in Mr.

11   Olsen and Mrs. Smith’s cases, now contends that the court should defer to the
12
     Secretary’s greater wisdom. Thus, while the plaintiffs (and perhaps the courts) in
13

14   the earlier cases hoped that a softer approach would be effective, the Secretary’s
15
     defiance has demonstrated that that will not be the case. Further, each award of fees
16

17
     at less than market rates means that the beneficiaries (through their counsel) bear
18   the cost of the Secretary’s misconduct. Having chosen for a fifth time to advance a
19
     frivolous position, the Secretary should bear the full cost of that course of conduct.
20

21           The Secretary’s comments regarding fees under 28 U.S.C. § 2412(d) (i.e.,
22
     lack of “substantial justification” fees) are irrelevant. Opp. at 9-10. Mr. Olsen does
23

24

     5
25       In case it was not clear already, the undersigned was pro bono counsel in the
26
     Whitcomb, Lewis, Bloom, and Zieroth cases.
27

28

         PLAINTIFF'S REPLY IN SUPPORT
         OF MOTION FOR ATTORNEYS’
         FEES - 7
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
          Case 2:20-cv-00374-SMJ   ECF No. 48   filed 04/15/21        PageID.762 Page 9 of 11



 1
     not seek fees under that provision. Mr. Olsen seeks a determination that the
 2
     Secretary’s position was/is frivolous and for the Secretary to bear the full cost of
 3

 4   that frivolous position.
 5
              C.    Updated Fee Amount
 6

 7            As noted in Mr. Olsen’s moving papers, under EAJA, fees incurred in
 8
     seeking an award of fees are also recoverable. Mot. at 3. Attached as Exhibits A
 9

10
     and B to the Declaration of Casey M. Bruner [ECF 49] are updated billing invoices

11   reflecting the additional fees incurred in drafting the fees briefing. The update
12
     brings the total fees incurred in this matter to $75,119.00. As noted in Mr. Olsen’s
13

14   moving papers, Plaintiff has chosen to exercise billing discretion and reduce these
15
     fees by 10% across the board thus reducing the requested fees to $67,607.10.
16

17
     Combined with $1,068.85 in expenses, the total award requested is $68,675.95.
18                                     CONCLUSION
19
              Mr. Olsen’s motion should be granted. The Secretary’s position was and is
20

21   frivolous and it appears that only an EAJA award so stating has any prospect of
22
     influencing the Secretary’s conduct.
23

24   //
25
     //
26
     //
27

28

      PLAINTIFF'S REPLY IN SUPPORT
      OF MOTION FOR ATTORNEYS’
      FEES - 8
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ    ECF No. 48   filed 04/15/21         PageID.763 Page 10 of 11



 1
          Dated this 15th day of April, 2021.
 2
                                          WITHERSPOON  KELLEY
 3

 4

 5
                                          By: s/ Casey M. Bruner
                                             Casey M. Bruner, WSBA # 50168
 6                                           cmb@witherspoonkelley.com
 7                                           422 W. Riverside Avenue, Suite 1100
                                             Spokane, WA 99201-0300
 8                                           Phone: (509) 624-5265
 9
                                             Fax: (509) 458-2728
                                             Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF'S REPLY IN SUPPORT
     OF MOTION FOR ATTORNEYS’
     FEES - 9
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00374-SMJ     ECF No. 48    filed 04/15/21        PageID.764 Page 11 of 11



 1
                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on the 15th day of April 2021,
 3

 4          1.    I caused to be electronically filed the foregoing PLAINTIFF'S
 5
     REPLY IN SUPPORT OF MOTION FOR ATTORNEYS’ FEES with the Clerk
     of the Court using the CM/ECF System which will send notification of such filing
 6   to the following:
 7
                 James.Bickford@usdoj.gov
 8

 9          2.    I hereby certify that I have caused to be mailed by United States
10
     Postal Service the foregoing document to the following non-CM/ECF participants
     at the addresses listed below:
11

12               Jeffrey Blumenfeld
                 Lowenstein Sandler LLP
13
                 2200 Pennsylvania Avenue, NW, Suite 500E
14               Washington, DC 20037
15
            3.    I hereby certify that I have mailed by United States Postal Service
16   the foregoing document to the following CM/ECF participants at the address listed
17
     below: None.
18          4.    I hereby certify that I have hand-delivered the foregoing document
19   to the following participants at the addresses listed below: None.
20

21                                         s/ Casey M. Bruner
22
                                           Casey M. Bruner, WSBA #50168

23

24

25

26

27

28

     PLAINTIFF'S REPLY IN SUPPORT
     OF MOTION FOR ATTORNEYS’
     FEES - 10
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
